Title: Charles Yancey to Thomas Jefferson, 23 February 1812
From: Yancey, Charles
To: Jefferson, Thomas


          
                  Dr Sir. 
                  Hopefull Mills 
                     23rd Feby 1812
           I sent you word by my son Ralph H Yancey, that I expected to be able to Supply You with Clover Seed; it has eventually turned out, that I cannot: & I have thought it best to Notify You, fearing a Reliance on me Might prevent a
			 Supply from another Quarter. I am Respectfully, with Regard & esteem Your friend, & most Obedient Servant.
          
            Charles
            Yancey
        